IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-49,610-14


                     IN RE GAYLAND DECLOYCE WILLIAMS, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
               CAUSE NO. 241-1607-14-A IN THE 114TH DISTRICT COURT
                               FROM SMITH COUNTY


        Per curiam.

                                               ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, Relator contends that he filed an application for a writ

of habeas corpus in the 114th District Court of Smith County and his application has not been timely

forwarded to this Court.

        Respondent, the District Clerk of Smith County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus application, submitting proof of the date of

receipt by the State showing 180 days has not yet elapsed, see TEX . R. APP . P. 73.4(b)(5), or stating

that Relator has not filed an application for a writ of habeas corpus in Smith County. This application
                                                                                                   2

for leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.



Filed: March 6, 2019
Do not publish